 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170Tree of Life, Inc., d/b/a Gourmet Award Foods, Northeast and Teamsters Local 294, Interna-tional Brotherhood of Teamsters, AFLŒCIO. Case 3ŒCAŒ21569. September 20, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN On March 9, 2000, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs, the Respondent filed an answering brief, and the General Counsel filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, except as set forth below, and to adopt the recommended Order as modified. The General Counsel and the Charging Party except to the judge™s conclusion that the Respondent did not vio-late Section 8(a)(1) and (5) when it failed to apply the provisions of the parties™ collective-bargaining agree-ment to temporary employees supplied by Accustaff and other referral agencies performing unit work at the Re-spondent™s facility, and his dismissal of the complaint allegations pertaining to that conduct.  On August 25, 2000, the Board issued its decision in M.B. Sturgis, Inc., 331 NLRB No. 173, which overruled Lee Hospital, 300 NLRB 947 (1990), and clarified Greenhoot, Inc., 205 NLRB 250 (1973).  The Board has decided to remand this issue to the judge for further consideration consistent with M.B. Sturgis, including a reopening of the record, if necessary, and the issuance of a supplemental decision concerning, inter alia, whether the supplied employees are included in the unit described in the collective-bargaining agreement.    The judge also found that the Respondent violated Section 8(a)(1) and (5) by failing and refusing to furnish the Union requested information that was relevant and necessary to administer the parties™ collective-bargaining agreement.  No exceptions were filed to the judge™s find-ings and conclusion regarding this matter, which does not implicate our decision in M.B. Sturgis.  Accordingly, we sever this uncontested finding from the issues re-manded, and we adopt the judge™s conclusion and rec-ommended Order concerning this violation. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Tree of Life, Inc., d/b/a Gourmet Award Foods, Northeast, Al-bany, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Delete the final paragraph of the Order, which dis-misses the complaint insofar as it alleges violations not specifically found. IT IS FURTHER ORDERED that the issue of whether the Respondent violated Section 8(a)(1) and (5) by fail-ing to apply the provisions of its collective-bargaining agreement to temporary employees supplied by Ac-custaff and other referral agencies performing unit work at the Respondent™s Albany, New York facility is sev-ered from the rest of this proceeding and remanded to the administrative law judge for appropriate action as noted above. IT IS FURTHER ORDERED that the administrative law judge shall prepare a supplemental decision setting forth credibility resolutions, findings of fact, conclusions of law, and a recommended Order, as appropriate on remand.  Copies of the supplemental decision shall be served on all parties, after which the provisions of Sec-tion 102.46 of the Board™s Rules and Regulations shall be applicable.     Alfred M. Norek, Esq., for the General Counsel. William H. Andrews, Esq., of Jacksonville, Florida, for the Respondent-Employer. Bruce C. Bramley, Esq., of Albany, New York, for the Charg-ing Party. DECISION STATEMENT OF THE CASE BRUCE D. ROSENSTEIN, Administrative Law Judge. This case was tried before me on November 16, 1999, in Albany, New York, pursuant to a complaint and notice of hearing (the complaint) issued by the Regional Director for Region 3 of the National Labor Relations Board (the Board) on February 2, 1999.  Thereafter, the complaint was amended on April 27, 1999, and again on November 2, 1999.  The complaint, based on an original charge filed on October 9, 1998,1 by Teamsters Local 294, International Brotherhood of Teamsters, AFLŒCIO (the Charging Party or Union) alleges that Tree of Life, Inc., d/b/a Gourmet Award Foods, Northeast (the Respondent or GAF) has engaged in certain violations of Section 8(a)(1) and (5) of the National Labor Relations Act (the Act).  The Re-spondent filed a timely answer to the complaint denying that it had committed any violations of the Act. Issues The complaint alleges that the Respondent failed to apply the provisions of the parties™ collective-bargaining agreement to certain temporary employees who performed unit work at the                                                            1 All dates are in 1998 unless otherwise indicated. 332 NLRB No. 24  GOURMET AWARD FOODS, NORTHEAST 171GAF™s Albany facility.  Additionally, the complaint alleges that 
the Respondent refused to provide
 necessary and relevant in-
formation to the Union. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, Charging Party, and the Respondent, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the wholesale 
distribution of specialty food products, with an office and place 
of business located in Albany, New York, where it annually 
purchased and received goods valued in excess of $50,000 
directly from points located outside the State of New York.  
The Respondent admits and I find 
that it is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
Accustaff, Inc., J. J. Young, 
Enterim Personnel, and TSI are 
engaged in the business of providing leased or temporary em-

ployees to other employers, including the Respondent.
2 II. ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
At all material times, the Union has been the designated ex-
clusive collective-bargaining representative of the drivers and 
warehousemen employed by the Re
spondent at its Albany facil-
ity.  This recognition has been 
embodied in a series of collec-
tive-bargaining agreements, the most recent of which is effec-
tive from May 1999 to April 2002.  The parties™ agreement 
relevant here was in effect from April 13, 1996, to April 12, 
1999 (GC Exh. 2).  The Respondent is a distributor of specialty 
and gourmet foods to various retail grocery store chains and 
full-service sales outlets.  In September 1998, it employed ap-
proximately 100 employees comprised of 70 warehouse work-
ers and 30 drivers.  The Respondent™s operation is run around 
the clock with three overlapping shifts. 
For approximately 5 years be
fore October 1998, the Respon-dent has employed leased or te
mporary employees to assist unit 
employees with warehouse duties during periods of increased 
business that often include the Passover holidays.  The Union 
did not voice any objections, pr
imarily because the parties™ 
agreement gives the Respondent th
e right to schedule part-time 
and casual workers as needed, and the temporary workers 

rarely were employed more then 30 days.
3  Around October 1, Respondent™s operations manager,
 Irwin Rodriguez, met with 
Union Business Agent Kevin Hunter.  Rodriguez informed 
Hunter that because of increased
 business, GAF had contracted 
with Accustaff to bring approximately 30 temporary employees 
into the warehouse to assist unit employees in their daily work 
                                                          
                                                           
2 The General Counsel, after the opening of the hearing, made a mo-
tion to remove Accustaff, Inc., Part
y-in-Interest, from the caption in the 
subject complaint.  I granted the unopposed motion, and this decision 
will only concern the parties noted above.   
3 The parties™ agreement contains at
 art. III, a union-security clause, 
requiring employees to join the Uni
on after 30 days of employment.   
assignments.4  Hunter apprised Rodriguez that he needed to get 
together with the Union to si
gn up these individuals as it was anticipated that a number of th
em would be working in excess 
of 30 days.
5  Hunter asked Rodriguez to provide the Union with 
a list of the temporary employees.  Rodriguez faxed a current 
seniority list of full-time employ
ees to Hunter but did not pro-
vide a list containing the name
s of the temporary employees. 
On October 8, Rodriguez apprised Hunter that the Respon-
dent could not provide a list of the temporary employees and 

that he should do what he had to
 do.  By letter dated October 
13, the Union requested Respondent to provide a list of the 
names and addresses of all indi
viduals performing driving or warehouse work at GAF broken down by hours and weeks of 

work, commencing October 1.  The list sought the names and 
addresses of all bargaining unit employees, as well as any and 

all additional individuals performing driving or warehouse 
work whether those individuals are directly employed by Re-

spondent or by some other relate
d or unrelated enterprise (GC 
Exh. 3).  The Respondent did not respond to the letter or pro-

vide any information to the Union. 
B.  The 8(a)(1) and (5) Violations 
1.  Application of the parties™ agreement 
The General Counsel alleges in paragraph 8 of the complaint 
that since October 1, Respondent 
has been party to agreements 
with Accustaff and other business entities to provide temporary 

employees to Respondent to pe
rform warehouse work at the Albany facility.  Since the 
temporary employees have per-
formed the same work while bein
g supervised and working side 
by side with unit employees, th
e General Counsel asserts that 
Respondent has been a joint employer with Accustaff and the 
other business entities of the temporary employees working at 
the Albany facility.  In paragraph 9 of the complaint, the Gen-
eral Counsel alleges that the Re
spondent has failed to apply the 
provisions of the parties™ agr
eement to the temporary employ-
ees of Accustaff and the other business entities that perform 
unit work at the Albany facility. 
The evidence discloses that Accustaff and the other business 
entities recruit and hire the temporary employees.  The Re-
spondent and the referring agencies agree to a set fee for the 
use of the temporary employees, but the agencies determine the 
temporary employees™ hourly wa
ges.  The agencies provide 
workers™ compensation and make all relevant payroll deduc-
tions and contributions.  The 
temporary employees sign a ge-
neric timecard, also used by GAF employees, that is then for-
warded to the referring agencies who compute the hours 
worked before issuing a check to the temporary employees.  
The Respondent assigns work and directs the temporary em-
 4 The number of temporary employees peaked in mid-October 1998.  
By March 1999, the complement was substantially reduced but tempo-
rary workers still remained in all of the warehouse departments.  
5 The record shows that 55 Accustaff employees were referred to 
Respondent between September 28 a
nd January 21, 1999.  Of these 
employees, 17 were employed in excess of 30 days.  One employee, 
Charles Cammon, who was a temporary employee from November 17 
to February 5, 1999, became a full-time employee on that date and 
joined the Union.  He remained a full-time employee of GAF until he 
resigned on November 10, 1999, to ta
ke another job (GC Exh. 4).   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172ployees, establishes labor relati
ons policies, and uses its own 
supervisors to exercise day-to-day control over the temporary 
employees.  Indeed, Respondent 
acknowledges that no referral 
agency supervisory personnel are 
involved in the daily supervi-
sion of the temporary employee
s.  Moreover, the Respondent 
also determines hours and sets 
the work schedules including 
directing the temporary employ
ees to work overtime on Satur-
days.  Based on the forgoing, I conclude that the Respondent 
and the referring agencies codetermine the temporary employ-
ees™ essential terms and conditions of employment, and there-
fore are joint employers.  
Capitol EMI Music, 311 NLRB 997, 
998 (1993).  The Board has held that employees of a joint employer will 
not be combined with employees of a single employer in a sin-
gle unit unless both parties provide consent.  See 
Connecticut 
Yankee Atomic Power Co., 317 NLRB 1266 (1995); 
Brookdale 
Hospital Medical Center, 
313 NLRB 592 (1993); 
Flatbush Manor Care, 313 NLRB 591 (1993); and 
Greenhoot, Inc., 
205 NLRB 250 (1973). 
In the subject case, Accustaff and the other business entities 
hire the temporary employees and prepare all relevant payroll 
deductions and contributions.  There is no evidence that Ac-
custaff or the other referring agencies ever consented or agreed 
to include the temporary employees in the unit represented by 
the Union.  Moreover, there is no evidence that the Respondent 
and the referring agencies discussed the issue nor is there any 
evidence that GAF has provided the requisite consent to include 
the temporary employees in the parties™ collective-bargaining 
unit.  
Under these circumstances, and following Board precedent, 
the temporary employees are ineligible to become part of the 
Respondent™s bargaining unit.  It follows, therefore, that the 
Respondent did not fail to apply the provisions of the collec-
tive-bargaining agreement to the temporary employees.  Ac-
cordingly, I recommend that the 8(a)(1) and (5) allegations in 
paragraph 9 of the complaint be dismissed.
6  2.  The information request 
The General Counsel alleges in paragraph 10 of the com-
plaint that on October 13, the 
Union requested the Respondent 
to provide certain information to
 the Union (GC Exh. 3).  The 
request was broken down into two separate parts.  First, the 
Union requested the names and 
addresses of all individuals 
performing driving or warehouse work that were currently in 
the bargaining unit.  The same information was requested for 
individuals who also performed driving or warehouse work, 
regardless of whether those indi
viduals are employed directly 
                                                          
 6 The General Counsel argues, principally relying on 
Sterling Nurs-
ing Home, 316 NLRB 413 (1995), that the Respondent has violated the 
Act.  In my opinion, the reliance on that case is misplaced for two 
reasons.  First, the Greenhoot consent issue was not raised in that case.  
In fact, Board Member Cohen specifically
 noted that fact in fn. 1 of the 
decision.  Second, the evidence in 
Sterling revealed that the respon-
dent™s bargaining representative repeatedly told the union that ﬁhe 

would ‚take care of™ or ‚straighten out™ the problem of coverage of the 
referral employees under the current bargaining agreement.ﬂ  Thus, the 
implied consent in that case is conspicuously missing in the subject 

case.   by GAF or by some other relate
d or unrelated entity or enter-
prise.  The evidence discloses that the Respondent did not re-
spond or provide any information to the Union.   
In respect to the Union™s request for information regarding 
bargaining unit employees, it is well established that an em-
ployer has an obligation to suppl
y requested information that is 
reasonably necessary to the exclusive collective-bargaining 
representative™s responsibilities.  
NLRB v. Acme Industrial Co., 
385 U.S. 432 (1967); NLRB v. Truitt Mfg. Co., 
351 U.S. 149 
(1956).  The information requested by the Union, as it concerns 
bargaining unit employees, is pres
umptively relevant to collec-
tive bargaining.  
Harco Laboratories, 
271 NLRB 1397 (1984).  
The Respondent has not rebutted 
this presumption.  Nor did they raise issues of relevance or lack of necessity in denying the 

Union™s information request.  Fo
r these reasons, I find that the 
Union is entitled to the information regarding bargaining unit 

employees and conclude in fa
iling to respond and refusing to 
provide the information, Responde
nt violated Section 8(a)(1) 
and (5) of the Act. 
With respect to the portion of 
the information request involv-
ing the temporary employees™, the Union apprised the Respon-
dent that it was necessary to 
administer the terms and condi-
tions of the existing collective-ba
rgaining agreement, including 
the grievance and arbitration pro
cedures contained therein.  In 
this regard, employees Oliver Preville and Shawn McCumber 
credibly testified that prior to the arrival of the temporary em-
ployees around October 1, they both were working 50 to 55 
hours a week.  After October 1, their work hours were cut to 
approximately 45 hours per week.  Additionally, prior to Octo-
ber 1, both employees were afforded the opportunity to work 
Saturday overtime while after that date, their Saturday overtime 
hours were substantially reduced.  Both employees testified that 
this was because the temporary employees were given the op-

portunity to work Saturday overtime to the exclusion of the unit 
employees.  Indeed, Preville filed a grievance contesting the 
denial of his right to work Satu
rday overtime and asserted his 
seniority should give him the 
assignment over the temporary 
employees (GC Exh. 7).  Lastly
, both employees credibly testi-
fied that job bidding and the ability to receive preferred jobs 
was impacted by the presence of the temporary employees at 
the Albany facility after October 1. 
For all of the forgoing reasons, I find that the erosion of unit 
work effectively made the Union™s articulated need for the 
information necessary and releva
nt.  Additionally, I conclude 
that the information was necessary to the Union™s efforts to 
ascertain whether the Accustaff employees were or were not 
within the unit it represented.  Accordingly, I find that when the 
Respondent refused to provide the information regarding the 
temporary employees, it violated 
Section 8(a)(1) and (5) of the 
Act.  
Continental Winding Co., 
305 NLRB 122 (1991). 
CONCLUSIONS OF LAW 
1. The Respondent has been engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
 GOURMET AWARD FOODS, NORTHEAST 1733. By failing and refusing to furnish the Union with informa-
tion it requested on October 13, 
1998, the Respondent violated 
Section 8(a)(1) and (5) of the Act. 
4.  The Respondent did not viol
ate Section 8(a)(1) and (5) of 
the Act when it failed to apply the provisions of the collective-
bargaining agreement to the temporary employees of Accustaff 
and other referral agencies performing unit work at the Albany 
facility. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  In this regard, I shall recommend 
that Respondent be ordered to pr
omptly provide the Union with 
the information that it requested on October 13, 1998. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent, Tree of Life, Inc., d/b/a Gourmet Award 
Foods, Northeast, Albany, New York, its officers, agents, suc-
cessors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to bargain in good faith with Teamsters Local 
294, International Brotherhood of Teamsters, AFLŒCIO, by 

failing and refusing to furnish it with information that was re-
quested on October 13, 1998, which information is relevant and 
necessary to administer the collective-bargaining agreement 
they have with the Respondent. 
(b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of the their rights 
guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Furnish the Union the information it requested on Octo-
ber 13, 1998. 
(b)  Within 14 days after service by the Region, post at its 
facility in Albany, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ8  Copies of the notice, on forms provided 
                                                          
                                                                                             
7  If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
8 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
by the Regional Director for Region 3, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since October 13, 1998. 
(c)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint be dis-
missed insofar as it alleges violations of the Act not specifically 
found.   APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT refuse to bargain collectively with Team-
sters Local 294, International 
Brotherhood of Teamsters, AFLŒ
CIO, by refusing to furnish, on request, with information neces-
sary for, and relevant to the Union™s function as the exclusive 
bargaining representative of certain of our employees.   
WE WILL NOT  in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
WE WILL  furnish the Union with the information it re-
quested on October 13, 1998. 
 TREE OF LIFE, INC., D/B/A GOURMET AWARD 
FOODS, NORTHEAST  tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
    